Citation Nr: 1229090	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO.

In January 2008, the Board reopened the claim of service connection a skin condition and remanded the reopened claim and the claim of service connection for PTSD to the RO for additional development.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record shows diagnoses of major depression, psychosis not otherwise specified (NOS), and anxiety disorder in addition to the claimed PTSD.

The Board remanded the case to the RO in February 2011 for additional development of the record.

A review of the Virtual VA paperless claims processing system has any additional treatment records pertinent to the present appeal.

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he has PTSD as the result of watching the death of a serviceman on a submarine base due to an accidental shooting.  He states that he thought the victim had been shot intentionally and recalled feeling intimidated and fearful.  (See April 2004 VA treatment record and stressor statements).  

The Veteran also stated that he was abused mentally and physically during boot camp by his drill instructor and pushed off a rock wall.  (See July 2004 VA examination).  He reported receiving psychiatric treatment and being prescribed a medication.  (Id.).   

He alleges continuous PTSD-related symptoms since service, to include auditory hallucinations of someone calling his name dating back to 1972 and 1973.  (See April 2004 VA treatment record).  

The Veteran's service personnel records (SPRs) and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His SPRs and DD Form 214 document that he received the National Service Defense Medal, but there is no award which establishes that he engaged in combat. Thus, the combat presumption in connection with PTSD is not for application.  38 C.F.R. § 3.304(f) (2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The service treatment records (STRs) noted that the Veteran reported to a psychiatric consultation in March 1973.  He described having built-up tension focused on his "Gunny" based on his feeling of being singled out for various kinds of punitive attention and attitudes of contempt.  In particular, he was not given enough time for convalescing before having to return to duty.  

The physician stated that he felt that the interpersonal conflict, if left unchanged, could easily worsen.  He was diagnosed with situational reaction with anger in an aggressive personality.  The July 1973 service separation examination was incomplete without designation of "normal" or "abnormal" psychiatric.

The Veteran was screened for PTSD in April 2004.  The Veteran was diagnosed with PTSD by an advanced practice registered nurse.  His PTSD was related to an in-service stressor.

In July 2004, a VA examiner diagnosed the Veteran with a psychotic disorder NOS; anxiety disorder NOS; and cocaine dependence in early full remission.  The VA examiner stated that the description of the traumatic stressors in the military did not clearly and unquestionably meet criterion A for a diagnosis of PTSD.  

The Veteran described reexperiencing symptoms relating to some stressors, in particular, the death of friend, which was at least as likely as not, one stressor in a constellation of multiple lifetime stressors that formed the basis for an anxiety-related disorder.  He stated that the Veteran's other conditions, including psychosis and cocaine dependence complicated his presentation significantly.  

Although it was difficult to conclude with reasonable medical certainty that the Veteran suffered from PTSD attributable to military stressors; it was more likely than not that the Veteran suffered from significant mental health conditions (psychosis, anxiety and mood symptoms), which rendered him unemployable.  

A November 2011 VA examination diagnosed the Veteran with PTSD, psychotic disorder, NOS and major depressive disorder.  It was noted that it appeared as likely as not that the symptoms of PTSD from his friend's death contributed significantly to his depression.  The psychotic symptoms appeared to be a different disorder.  His alleged stressor was that his friend had been killed at the front gate of his base in the early 1970's and that he saw him die.  

In an April 2012 addendum, the VA examiner concluded that the condition was as least likely as not incurred in or caused by the in-service injury.  He stated that the "stressor in the PTSD exam was that while in service [the Veteran] accidentally killed someone" and that the stressor met criteria A for PTSD as he felt helpless and overwhelmed.  

Following the Board's February 2011 remand, the Veteran was afforded a VA examination in November 2011 (with addendum provided in April 2012).  In rendering a positive nexus and diagnosis of PTSD, the November 2011 examiner relied on an inaccurate fact in that the Board finds that the Veteran never asserted that he had killed someone.  He asserted that his friend was shot by another serviceman.  He did not witness the shooting, but did see his wounded friend.  

Further, the VA examiner did not address the onset and/or etiology of the other diagnoses of major depression, psychosis NOS and anxiety disorder. 

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA failed to assure compliance with the Board's February 2011 remand instructions, and because to date a VA examiner has not provided a satisfactory opinion regarding whether the Veteran's psychiatric disability is related to service the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As such, the Board has no discretion and must again remand this claim.

The recent amended PTSD regulations do not apply in the instant case.  38 C.F.R. § 3.304(f) (3).  Therefore, the Veteran's lay testimony must be corroborated by other evidence to establish the occurrence of the stressor.  38 C.F.R. § 3.304(f) (5); see also Menegassi v. Shinseki, 638 F.3d 1379. 1382 (Fed. Cir. 2011); Acevedo v. Shinseki, No. 10-3402 (July 9, 2012) (finding that "hostile criminal actions of U.S. military personnel directed against other U.S. personnel are contemplated under the in-service personal assault provisions of subsection (f) (5)").

Finally, to ensure completeness of the record, the RO must obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should arrange for the Veteran's claims folder to be reviewed by the VA examiner who prepared the November 2011 VA examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing another addendum that fully addresses the nature and likely etiology of the claimed innocently acquired psychiatric disorder.   

The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:

Does the Veteran currently have an innocently acquired psychiatric disorder (i.e., major depression, psychosis NOS, and anxiety disorder) that at least as likely as not had its clinical onset during his period of active service?

Does the Veteran meet the diagnostic criteria for PTSD due to a specific stressor or event of his period of active service?  If so, the examiner should identify any stressor sufficient to support the diagnosis of PTSD. 

The examiner is essentially being requested to provide an opinion, with a detailed explanation based on the evidence of record.   

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS	
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


